NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0088-19

KAREN TUCKER,

           Plaintiff-Appellant,

v.

OPAL STOCKWELL,

     Defendant-Respondent.
________________________

                    Submitted March 17, 2021 – Decided April 14, 2021

                    Before Judges Alvarez and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Camden County, Docket No. L-1556-17.

                    Karen Tucker, appellant pro se.

                    Law Office of Debra Hart, attorneys for respondent
                    (Emma K. Bradley, of counsel and on the brief).

PER CURIAM
      Plaintiff Karen Tucker appeals from a July 26, 2019 order denying her

motion to vacate dismissal and reinstate her complaint. Having reviewed the

record, and considering the applicable law, we affirm.

      We discern the following facts from the record. At approximately 11:30

a.m. on November 28, 2016, plaintiff was stopped at an intersection in Voorhees

Township, New Jersey. Defendant Opal Stockwell observed plaintiff slow down

and stop. Defendant attempted to brake but was unable to stop in time and

subsequently rear-ended plaintiff's vehicle.

      On April 12, 2017, plaintiff, who was represented by counsel, filed a

complaint alleging negligence against defendant. Plaintiff included a certificate

of permanency from Dr. Uplekh Purewal, N.J.S.A. 39:6A-8(a). Dr. Purewal

opined that, as a result of the motor vehicle accident, plaintiff sustained

permanent and serious injuries including a C2-3 and C6-7 disc herniation as well

as disc bulges at C3-4, C5-6, C6-7, C7-T1, L3-4, and L4-5.

      Mandatory non-binding arbitration was scheduled for March 26, 2019. On

that date, the arbitrators issued an award finding that, although defendant was

wholly liable for the rear-end collision, plaintiff failed to satisfy the verbal tort

threshold and accordingly issued a no cause for action determination. Both

parties' counsel signed the arbitration award.


                                                                              A-0088-19
                                         2
        On March 28, 2019, plaintiff's counsel sent her a letter informing her that

he would not appeal the arbitration award. It is unclear from the record whether

plaintiff's counsel had her consent to make that decision. 1 Thereafter, plaintiff's

counsel did not file a timely demand for a trial de novo within thirty days as

required under Rule 4:21A-6(b)(1) and N.J.S.A. 2A:23A-26. On April 26, 2019,

thirty-one days after the arbitration decision was filed, plaintiff attempted to file

a pro se demand for a trial de novo. 2 Her pro se filing, however, was rejected

because she was still represented by counsel.

        On April 29, 2019, defendant moved to confirm the arbitration award as a

judgment, R. 4:21A-6(b)(3). Although served with notice of the application,

plaintiff's counsel did not oppose the motion to confirm the arbitration award.

Indeed, plaintiff's attorney appeared at the hearing and indicated he did not

oppose the application. Following oral argument,3 Judge Daniel A. Bernardin


1
  The issue whether plaintiff's counsel had a duty to file a demand for a trial de novo
is not before us. Regardless, we do not have the requisite documentation in the
record, such as the retainer agreement or the motion papers underlying the motion
to withdraw, to properly assess that issue. The only issue now before us is whether
the judge erred in denying plaintiff's motion to vacate dismissal and reinstate the
complaint.
2
    The demand for a trial de novo was received on April 29, 2019.
3
  Before oral argument, but after the thirty-day period had elapsed, plaintiff's counsel
filed a motion to withdraw.
                                                                                 A-0088-19
                                           3
issued an order confirming the arbitration award. Two weeks later, Assignment

Judge Deborah Silverman Katz granted plaintiff's counsel's motion to withdraw

in an effort to preserve plaintiff's right to move to reconsider Judge Bernardin's

decision.

      Plaintiff then filed a pro se motion to vacate dismissal and reinstate her

complaint against defendant. Judge Bernardin, relying on his previous decision,

denied plaintiff's motion and issued an accompanying order.               This appeal

ensued.

      N.J.S.A. 39:6A-25(a) mandates arbitration in certain automobile

negligence cases. The Legislature made clear that the "purpose and intent of

this [statute] is to establish an informal system of settling tort claims arising out

of automobile accidents in an expeditious and least costly manner, and to ease

the burden and congestion of the State’s courts." N.J.S.A. 39:6A-24.

      Rule 4:21A-6 states in pertinent part:

             (b) Dismissal. An order shall be entered dismissing the
             action following the filing of the arbitrator's award
             unless:

                   (1) within 30 days after filing of the arbitration
                   award, a party thereto files with the civil division
                   manager and serves on all other parties a notice
                   of rejection of the award and demand for a trial
                   de novo and pays a trial de novo fee as set forth
                   in paragraph (c) of this rule; or . . .

                                                                               A-0088-19
                                         4
                   (3) within 50 days after the filing of the
                   arbitration award, any party moves for
                   confirmation of the arbitration award and entry of
                   judgment thereon.

This requirement is also statutorily mandated. See N.J.S.A. 2A:23A-26; see also

N.J.S.A. 39:6A-31. "The Legislature intended . . . [N.J.S.A. 2A:23A-26] to be

strictly enforced." Hart v. Prop. Mgmt. Sys., 280 N.J. Super. 145, 147 (App.

Div. 1995) (citation omitted).     "The express language of R. 4:21A-6(b)(1)

provides that both filing and service of the demand must be accomplished within

thirty days of the entry of an arbitration award."           Jones v. First Nat.

Supermarkets, Inc., 329 N.J. Super. 125, 127 (App. Div. 2000) (citation

omitted).

      In Mazakas v. Wray, we noted that "courts do possess the power to

enlarge" the thirty-day period to file a demand for a trial de novo, "but that such

power should be exercised only in extraordinary circumstances." 205 N.J.

Super. 367, 371 (App. Div. 1985). In that regard, "the arbitration process, once

accomplished, should ordinarily bring about an end to the litigation when neither

party has made a timely motion for a trial de novo." Ibid. A "trial court's express

and inherent power to relax rules and grant equitable relief must be sparingly

exercised with a view to implementing both the letter and the spirit of the


                                                                             A-0088-19
                                        5
compulsory arbitration statute and the rules promulgated pursuant thereto, to the

end that the arbitration proceedings achieve finality." Id. at 372.

      We have commented on the import of the "integrity of the arbitration

process and enforceability of arbitration awards." Behm v. Ferreira, 286 N.J.

Super. 566, 574 (App. Div. 1996). There, we emphasized the propriety of strict

interpretation of the "extraordinary circumstances" standard:

            If a party could set aside [an] arbitration award and
            obtain a trial de novo whenever his or her attorney
            neglected to file for a trial de novo within time solely
            because of a clerical error or failure to note or advise
            the client of the thirty-day requirement to file for a trial
            de novo, there would be an open door which would
            render the thirty-day time limit of R. 4:21A-6(b)(1)
            meaningless. Such a relaxation of the rule "thwarts the
            effectiveness of a valid arbitration."

            [Ibid. (quoting Sprowl v. Kitselman, 267 N.J. Super.
            602, 610 (App. Div. 1993)).]

"To relax the thirty-day rule, courts must determine that 'extraordinary

circumstances' exist and that those circumstances did not arise from an attorney's

'mere carelessness' or 'lack of proper diligence.'" Hartsfield v. Fantini, 149 N.J.

611, 618 (1997) (citing In re T., 95 N.J. Super. 228, 235 (App. Div. 1967)).

      In this case, plaintiff's counsel is not claiming he inadvertently missed the

filing deadline.   Rather, well aware of the time constraints, he made the

deliberate decision not to file a demand for a trial de novo within the thirty-day

                                                                             A-0088-19
                                         6
period required under Rule 4:21A-6(b)(1).          Plaintiff's counsel was also

cognizant of the fact that failure to do so would result in the permanent dismissal

of her complaint. With no demand for a trial de novo filed, defendant's counsel

moved to confirm the arbitration award. Plaintiff's counsel appeared but did not

oppose the motion to confirm the arbitration award. Plaintiff's untimely pro se

filing was ultimately rejected because she was still represented by counsel. 4 The

unambiguous thirty-day period of Rule 4:21A-6(b)(1) and N.J.S.A. 2A:23A-26,

coupled with the legislative intent that it be strictly enforced, Hart, 280 N.J.

Super. at 147 (citation omitted), compels us to affirm Judge Bernardin's decision

denying plaintiff's motion to vacate dismissal and reinstate the complaint .

      To the extent we have not specifically addressed any of plaintiff's

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




4
 It is unknown what would have transpired had plaintiff's counsel withdrawn
before plaintiff filed her pro se trial de novo request one day late.
                                                                             A-0088-19
                                        7